DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 05/20/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game or advertising) in order to determine a financial obligation or performing marketing activities without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the management of a game based on information provided without significantly more. As per step 1 examiner recognizes that claims 1-18 are directed to a system or a method carried out on a network via processors which includes the uses of devices and computers and therefore meet the requirements of step 1.  As per step 2A the claim(s) recite(s) “a first of a plurality of incentives stored in a cohort incentive database, each of the plurality of incentives comprising a user behavior threshold, an incentive requirement, and an incentive reward, identifying, by the at least one computer processor, which of a plurality of users stored in a user database have been offered the first incentive, calculating, by the at least one computer processor, a correlation coefficient for the first incentive based on a wager history of each identified user, the correlation coefficient comparing at least a time elapsed since the first incentive was offered to a respective user and a wager activity of the respective user since the first incentive was offered, retaining, by the at least one computer processor, the first incentive in the cohort incentive database when the correlation coefficient exceeds a predetermined threshold, identifying, by the at least one computer processor and for each of the plurality of users stored in the user database, whether the wager history of the user satisfies the user behavior threshold of any of the plurality of incentives stored in the cohort incentive database, offering, by the at least one computer processor, to the user a respective one of the plurality of incentives when the wager history of the user satisfies the user behavior threshold of the respective incentive, and awarding, by the at least one computer processor, the incentive reward of the respective incentive when the wager history of the user satisfies the incentive requirement of the respective incentive.” which reads on recording a player’s wagering history in order to determine a rank for a player and then providing an incentive accordingly based on a desired action occurring and the last time an incentive was provided.  For example higher ranked players (e.g. high rollers) being offered a higher bonus to perform an act, such as wagering, then other players who are not highly ranked after a set period of time since the last offer was provided.  Additional language includes additional steps regarding how to determine a ranking and what behavior and incentive to use.  Examiner further recognizes the use of a wagering network and associated devices which carries out the steps and databases which store the information.  Examiner recognizes that these steps are directed to a loyalty program for a wagering game system wherein players are ranked based on their gaming history, such as determining high rollers which is well-known in the wagering industry, in order to provide an incentive to encourage certain behavior.  A commonly known feature outside the computer art is a casino providing non-wagering incentives, such as a free room at the associated hotel or a separate VIP area, in order to encourage a high roller player to continue to play or to provide free drinks to players at certain tables so they continue to play instead of leaving.  Examiner recognizes this is directed to the abstract idea of organizing human activity for resolving a financial obligation since these are rules directed to managing a wagering game system in order to encourage certain player actions based on a determination of how valuable a player is to the wagering establishment.  Additionally the incentive portion is a known method of marketing by providing a player an incentive to perform a commercial action and therefore would fall under the organizing human activity for marking.  As per considering the time examiner further recognizes that operators may not want to offer incentives close in date to a previous incentive since this would be viewed as front loading rewards and by spacing out the incentives a user is provided the same benefits but over a period of time thereby encouraging further interaction.  This is a common method in marketing including limiting the amount of incentives a user can use at one time such as a limit on coupons, price deals for singing up for a program, or other known methods.  This judicial exception is not integrated into a practical application because it amounts to no more than playing of a game to determine a financial obligation in order to organize human activity with the organizing being to provide an incentive to a player based on certain behavior by the player and does not add extra elements or solutions that goes beyond the means to carry out the game outside of the known method of loyalty programs in the wagering game art.  Further the claims are directed to known marketing steps regarding providing incentives for a user to engage in certain activities and is performed as a series of mental steps with the computing elements being generic elements which are used merely for storing and processing information and therefore provides no more than carrying out of a mental step (processing information about a user to determine if they should be provided an incentive) on a generic machine.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of a loyalty program in wagering game environment being directed to the exception of organizing human activity for the purpose of a financial obligation.  Specifically this is no more than a way of ranking players, by a gaming establishment, based on their player history in order to determine their value and then presenting an incentive accordingly to encourage behavior.  Examiner recognizes this as a loyalty program in the wagering game art and is used as a known marketing method to encourage player’s actions by a gaming operator to earn additional revenue by providing players an incentive to perform the desired action.  As per the mental process examiner recognizes that the claims are directed to capturing information and presenting information but do not include any steps beyond what a user could easily do such as recognizing the value of a player based on their recorded history and providing an according incentive to perform an action.  Specifically this sort of behavior is the well-known and old method of a loyalty program.  Therefore this is merely a generic machine performing a mental process.  The inclusion of databases is no more than a means to store information such as a human mind would be capable of and the devices performing processing of the steps is no more than a determination of a mental step by a computing element and does not include sufficient elements to go beyond the identified mental step exemption.
5.	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crittenden (US Pub. No. 2018/0268652 A1) in view of Kohli (US Pub. No. 2018/0174179).
As per claims 1 and 10, Crittenden teaches a method and system for evaluating incentives provided to users of a wagering network (abstract and Figs. 1 and 5), comprising: processors and databases including a user database (Figs. 1, 5, and 13); selecting, by at least one computer processor, a first of a plurality of incentives stored in a cohort incentive database (Fig. 6, item 22 and Fig. 11 see database storing patron information including tier level and requirements for next tier and Fig. 12 for database regarding what rewards are provided based on this determination), each of the plurality of incentives comprising a user behavior threshold (Figs. 10-11 and 13 paragraphs [0009], [0086], and [0094] the gaming system tracks a player’s wagering history (Fig. 10, items 142 and 144) in order to determine a ranking (Fig. 11, item 130) based on a set metric (Fig. 13)), an incentive requirement (Fig. 11 and paragraph [0089]), and an incentive reward (Figs. 11-12 and paragraph [0093] user is offer awards based on their determined ranking), identifying, by the at least one computer processor, which of a plurality of users stored in a user database have been offered the first incentive (Fig. 11, see patron tier level), calculating, by the at least one computer processor, a correlation coefficient for the first incentive based on a wager history of each identified user (Figs. 11-12 and paragraphs [0090]-[0091] see comp or promotional points for activities including wagering activities), the correlation coefficient comparing at a wager activity of the respective user since the first incentive was offered (Fig. 12 and paragraph [0093] see at least wagering amounts associated with certain wagers with the tier determining the amount compensated and Fig. 11 and paragraph [0089] see next tier), retaining, by the at least one computer processor, the first incentive in the cohort incentive database when the correlation coefficient exceeds a predetermined threshold (Fig. 11 see record indicating tier), identifying, by the at least one computer processor and for each of the plurality of users stored in the user database, whether the wager history of the user satisfies the user behavior threshold of any of the plurality of incentives stored in the cohort incentive database (Fig. 12 and paragraphs [0090]-[0091] see comp or promotional points for activities including wagering activities based on tier (Fig. 11)), offering, by the at least one computer processor, to the user a respective one of the plurality of incentives when the wager history of the user satisfies the user behavior threshold of the respective incentive (Fig. 12 and paragraphs [0090]-[0091] see comp or promotional points for activities including wagering activities based on tier (Fig. 11)), and awarding, by the at least one computer processor, the incentive reward of the respective incentive when the wager history of the user satisfies the incentive requirement of the respective incentive (Figs. 11-12 and paragraphs [0090]-[0091] see comp or promotional points).  Crittenden  does not teach a correlation coefficient comparing at least a time elapsed since the first incentive was offered to a respective user.  However, Kohli teaches a system comprising a delay between incentives being offered to a user based on the last time an incentive was offered to the user (paragraph [0060]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Crittenden with Kohli, since by including a metric for the last time an incentive was provided the system insures that a user is not provided incentives one after another thereby spacing out when a user is rewarded and therefore encouraging further play instead of front loading benefits.  Additionally, examiner notes that this reduces the amount of notifications a user would receive based on tier changes and therefore reduce excessive messages during play which may annoy a user.
As per claims 2 and 11, Crittenden teaches a method and system wherein the plurality of incentives stored in the cohort incentive database and the plurality of users stored in the user database are each categorized, by the at least one computer processor, according to a plurality of cohorts, and wherein those of the plurality of users categorized in a first of the plurality of cohorts are only offered those of the plurality of incentives  (Fig. 12 and paragraph [0093] see associated reward for tier) which are categorized in the first cohort (Fig. 11, see tier ranking and list of users).
As per claims 3 and 12, Crittenden teaches a method and system wherein the plurality of users are sorted into the plurality of cohorts based on at least one of: an average number of wagers per week, an average value of wagers, or a success rate of wagers (paragraph [0118] “wherein the wager history used to categorize the user into the user cohort is one of an average number of wagers per week, average value of wagers, or success rate of wagers.”).
As per claims 4 and 13, Crittenden teaches a method and system wherein identifying whether the wager history of the user satisfies the user behavior threshold of any of the plurality of incentives stored in the cohort incentive database considers only the wager history from one of: a past day, a past week, a past month, and a past year (paragraph [0128] see at least daily (nightly review) and paragraph [0026] see monthly).
As per claims 5 and 14, Crittenden teaches a method and system wherein, when the correlation coefficient of the first incentive fails to exceed the predetermined threshold, the first incentive is removed from the cohort incentive database (paragraph [0134] and [0143] if a threshold number of points is not meet at a given time then the tier is downgraded to another previous level from the first).
As per claims 6 and 15, Crittenden teaches a method and system wherein the incentive requirement comprises a threshold average value of wagers placed in a predetermined time period (Fig. 18 and paragraph [0126] an encourage behavior and incentive is to encourage a player to increase their point total in order to earn the incentive of a higher rating with paragraph [0118] details the tracked points is based on wagering history with focus on average wagering amount.  Therefore this would encourage players to increase their wagering amount by a threshold needed to increase their points for the next ranking or maintain (paragraph [0134])).
As per claims 7 and 16, Crittenden teaches a method and system wherein the incentive requirement comprises a threshold number of wagers placed in a predetermined time period (paragraph [0118] “wherein the wager history used to categorize the user into the user cohort is one of an average number of wagers per week, average value of wagers, or success rate of wagers.”).
As per claims 8 and 17, Crittenden teaches a method and system wherein the wager activity evaluated in calculating the correlation coefficient corresponds to the incentive requirement of the first incentive (Figs. 10-11 and 13 paragraphs [0009], [0086], and [0094] the gaming system tracks a player’s wagering history (Fig. 10, items 142 and 144) in order to determine a ranking (Fig. 11, item 130) based on a set metric (Fig. 13) including number of points required for next level (Fig. 11)).
As per claims 9 and 18, Crittenden teaches a method and system wherein the wager activity evaluated in calculating the correlation coefficient corresponds to a number of wagers placed by the respective user since the first incentive was offered (paragraph [0118] “wherein the wager history used to categorize the user into the user cohort is one of an average number of wagers per week, average value of wagers, or success rate of wagers.” and Fig. 11 see next tier lists for points earned).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly cited prior art regarding newly added features.  As per the maintaining or removing of incentives examiner cites to Fig. 11 regarding when to upgrade a tier, which is an incentive, for a user and paragraph [0134] and [0143] of Crittenden if a threshold number of points is not meet at a given time then the tier is downgraded to another previous level from the first.  Therefore examiner disagrees with applicant’s arguments.  See above.
As per the 101 rejection applicant argues that amended claims overcome the previous grounds of rejections.  Examiner respectfully disagrees and cites to above.  As per the mental steps applicant argues that steps cannot be performed in the human mind.  Examiner respectfully disagrees since the steps are directed to a method of storing information (in a database) which is a step an individual can perform (memorizing certain information regarding individuals) and then using the information to make a determination when to provide an incentive or remove with the determining step using a formula that an individual can perform.  For example if a user meets a certain amount of wagering activity they are assigned a first incentive but only if they were not assigned an incentive recently.  These are all determinations an individual can perform nor is any equipment used going beyond those commonly found in the networking art.  As per the organizing human activity and the claims no longer being directed to fundamental economic activity examiner again disagrees.  The claims are directed to the economic activity of encouraging certain behavior by providing an incentive.  Applicant has not presented a sufficient argument to go beyond this basic marketing and gaming activity.  As per applicant’s argued significantly more improvement to the computing arts examiner acknowledges applicant’s arguments but does not find in the claims language that does provide a sufficient efficiency increase beyond managing a loyalty program based on set metrics.  Specifically it is unclear what language provides the efficiency increase which examiner can identify as providing the practical application that is significantly more.  The claims instead appear to be directed to a method of carrying out an incentive program for certain wagering activity which is well-known including updating the system as needed which is a requirement for a loyalty program.  No program would function that isn’t able to update to changing information since a user would not be provided the incentive if the system isn’t able to recognize changes in user behavior to meet the requirement.  It is unclear to examiner how this is an improvement of the basic computing art at this time.  Specifically the claims are directed to the judicial exemption without a practical application that provides significantly more than the judicial exemption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duplan (US Pub. No. 2017/0278121 A1) teaches a system comprising providing an incentive offer to a user wherein a threshold limit is set for the number of incentive offers to be provided within a set period of time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	6/6/2022